     Case 8:19-cv-01308-ODW-KS Document 97 Filed 03/16/21 Page 1 of 2 Page ID #:939




 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
       ADAM EMMANUEL GARCIA,             )         NO. SACV 19-1308-ODW (KS)
11                                       )
                       Plaintiff,        )
12
               v.                        )         ORDER ACCEPTING FINDINGS AND
13                                       )         RECOMMENDATIONS OF UNITED
14                                       )         STATES MAGISTRATE JUDGE
       CITY OF NEWPORT BEACH, et al,
                                         )
15                     Defendants.       )
16     _________________________________ )
17
18           Pursuant to 28 U.S.C. § 636, the Court has reviewed the Second Amended Complaint
19     (the “Complaint”), all of the records herein, and the April 7, 2020 Report and Recommendation
20     of United States Magistrate Judge (“Report”) (Dkt. No. 66). The time for filing Objections to
21     the Report has passed, and no Objections have been filed with the Court. Further, the Court
22     previously ordered Plaintiff’s claims against Judge Stevenson dismissed with prejudice. (Dkt.
23     No. 72.) Having completed its review, the Court accepts the findings and recommendations set
24     forth in the Report.
25
26           Accordingly, IT IS HEREBY ORDERED that:
27           (1) Plaintiff’s claims against Defendants Boehme-Decew, Carr, the City of Newport
28     Beach, and the Newport Beach Police Department are DISMISSED with prejudice;
     Case 8:19-cv-01308-ODW-KS Document 97 Filed 03/16/21 Page 2 of 2 Page ID #:940




 1              (2) Plaintiff’s claims for prospective relief against the individual Defendant police
 2        officers are DISMISSED with prejudice;
 3              (3) Plaintiff’s claims under the Equal Protection Clause and the First and Fifth
 4        Amendments to the U.S. Constitution and their analogues in the California Constitution are
 5        DISMISSED with prejudice;
 6              (4) Plaintiff’s state tort, conspiracy, and Unruh Act claims are DISMISSED with
 7        prejudice;
 8              (5) Plaintiff’s claims under Section 16 of the Article IV of the California Constitution are
 9        DISMISSED with prejudice; and
10              (6) Defendants Abrahamyan, Varela, and Simmons shall, within 21 days of the date of
11        this Order, respond to the Second Amended Complaint, as amended by this Order,1 by filing
12        with the Court and serving on Plaintiff either an Answer or a motion under Rule 12 of the
13        Federal Rules of Civil Procedure.
14
15        DATED: March 16, 2021
16                                                                           ________________________________
17                                                                                  OTIS D. WRIGHT, II
                                                                              UNITED STATES DISTRICT JUDGE
18
19
20
21
22
23
24
25
26
      1
27              As amended, the Second Amended Complaint asserts the following claims for relief: Defendants Abrahamyan,
      Varela, and Simmons violated the Fourth Amendment to the U.S. Constitution and its California analogue by using excessive
28    force against Plaintiff, arresting Plaintiff without a valid warrant or probable cause, and interrogating Plaintiff about his
      identity at gunpoint without sufficient justification.
